On Rule to Show Cause.
LECHE, J.
The defendant and appellant in the above cause, alleging many omissions and deficiencies in the transcript filed herein, prayed for and obtained from this court, a rule on the Attorney General and the clerk of the Fifth judicial district court for the parish of Jackson, to show cause why the said transcript should not he returned to the said clerk to be fully completed in accordance with the prayer of his (relator’s) petition.
The Attorney General and the clerk have made a return to said rule, in which they account in detail and categorically, for all of the alleged omissions and deficiencies and in which they pray that said rule be recalled and the writ of mandamus prayed for by relator he refused.
[1] The transcript originally filed herein on June 5, 1917, consists of two volumes, and on June 11th an additional volume containing all the testimony taken on defendant’s preliminary trial was also filed. Annexed to the answer of defendants in rule there was also filed another volume marked as “Exhibit A” containing a lot of original papers and memoranda and in connection therewith *759a certificate from tlie said clerk of tie Fifth judicial district court for tlie parish of Jackson, in which that officer certifies:
“That said Exhibit A contains a full and complete list of the documents and papers forming part of the record of the case of State of Louisiana v. Pete Morgan, No. 2761 on the docket of this court and No. 22648 on the docket of the Supreme Court, and all of which documents and papers are hereto attached, which were not transcribed and made part of the transcript of this case sent to the Supreme Court of Louisiana June 1, 1917, except the testimony taken upon the preliminary trial of the accused, Pete Morgan, which testimony has already been sent to said co.urt by request of Hon. J. B. Roberts, one of counsel for defendant, it being sent by prepaid express on or about the 9th day of June, 1917.”
It appears to us that the clerk has substantially remedied all the defects complained of in relator’s petition for the writ of mandamus, that he has supplied, in the documents filed in this court on June 11th, those filed on June 16th, and in his return to the rule nisi, all the information necessary to a fair and intelligent hearing and understanding of the case, and that if-upon such hearing it should develop that the record is still incomplete to the extent of injuriously affecting- relator’s rights, the court will yet he in a position to grant him adequate remedy.
For these reasons, the rule herein issued is recalled, and the writ prayed for is denied.